—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 11, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as a senior division telephone operator after she extended her vacation without authorization from the employer. The record establishes that claimant’s request for four weeks’ vacation was denied by three supervisors due to shortage of staff and budget constraints. Although the employer authorized claimant to take a two-week vacation, she failed to return to work as scheduled and was discharged. Extension of a vacation without permission from one’s employer has been held to constitute misconduct (see Matter of Alvarez [Commissioner of Labor], 295 AD2d 742; Matter of Svetlich [Sweeney], 236 AD2d 762). Although claimant testified that she thought her vacation was approved because a coworker coordinated coverage for her shifts, three of claimant’s supervisors nevertheless had denied her request for such vacation. Accordingly, substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant lost her employment due to disqualifying misconduct (see id.).
Cardona, P.J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.